186 Ga. App. 866 (1988)
369 S.E.2d 53
CELIS
v.
THE STATE.
76124.
Court of Appeals of Georgia.
Decided April 19, 1988.
Carl Greenberg, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, J. *867 Thomas Morgan III, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Defendant was convicted of child molestation and aggravated child molestation and he appeals. Held:
1. The evidence was sufficient to enable any rational trier of fact to find defendant guilty of child molestation and aggravated child molestation beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560); Deyton v. State, 182 Ga. App. 73 (1) (354 SE2d 625).
2. Defendant contends the trial court erred in permitting the child's mother to testify about the child's statement in which the acts of defendant were described. In this regard, defendant points out that the trial court made no explicit finding that "the circumstances of the statement provide sufficient indicia of reliability." See OCGA § 24-3-16. This contention is without merit. While it may be better practice for the trial court to make an explicit finding of reliability, such a finding is not necessary, especially where, as here, the record amply demonstrates that the statement carried sufficient indicia of reliability. (The mother found defendant locked in a bedroom with her child. Defendant was wearing nothing but a "T-shirt"; her child was cowering between "the dresser ... and the wall ... she was crying and upset and nervous." The mother took the child out of the bedroom, calmed her down and asked what had happened. The child then made the statement about which the mother testified.)
The statement was admissible in evidence; its trustworthiness was a question to be resolved by the jury. See Vargas v. State, 184 Ga. App. 650 (2) (362 SE2d 461).
Judgment affirmed. Pope and Benham, JJ., concur.